Carlisle, Judge.
1. On authority of repeated rulings of this court and of the Supreme Court, where there is evidence tending to show a confession of guilt by the accused, it is not ground for a new trial that the trial judge failed in the absence of a timely and proper written request to instruct the jury on the subject of confessions. Hardee v. State, 47 Ga. App. 813 (3) (171 S. E. 560); Wyatt v. State, 50 Ga. App. 266 (2) (177 S. E. 840); Jones v. State, 150 Ga. 628 (1) (104 S. E. 425). Accordingly, the first special ground of the motion for new trial was not meritorious, and the trial judge did not err in overruling it.
2. Tbe police officer who arrested the defendant testified on direct examination that the defendant gave him a written statement; that he did not offer him any hope or reward, and that he made it freely and voluntarily. This testimony was objected to by counsel for the defendant on the ground that the State had not laid the proper foundation and that it could not have been made freely and voluntarily when the defendant was in custody of the police. The court overruled this objection, and the defendant assigned error in special ground 2 on this ruling. This testimony was not objectionable on any of the grounds urged. See Wilburn v. State, 141 Ga. 510 (5) (81 S. E. 444); Elliott v. State, 190 Ga. 803, 809 (10 S. E. 2d 843); and, Garrett v. State, 203 Ga. 756, 761 (48 S. E. 2d 377), setting forth an interesting and exhaustive *899discussion of this question, and quoting extensively from Bryant v. State, 191 Ga. 686, 710 (13 S. E. 2d 820).
Decided July 15, 1958.
James F. Weldon, for plaintiff in error.
Wright Lipford, Solicitor-General, contra.
3. Special ground 3 of the motion for new trial assigns error because the court failed to charge the law on impeachment of witnesses. An examination of the evidence in this case fails to reveal any effort to formally impeach any witness by any of the means provided under Chapter 38-18 of the Code. In fact, no substantial conflict in the evidence appears, the defendant’s statement not being such proof of contradictory facts as would authorize a charge on this subject in the absence of a timely written request. Freeman v. State, 112 Ga. 48 (1) (37 S. E. 172).
4. The evidence authorized the verdict of guilty.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.